ORDER

PER CURIAM.
Daniel Perry and Pamela Perry (“Per-rys”) appeal from the judgment of the trial court which quieted title to properties owned by the Perrys and by their neighbors James Novotny and Betty Novotny (“Novotnys”) and setting the boundaries of the respective properties according to the survey of October 15, 1998, done by Zah-ner & Associates. The Perrys contend that the trial court’s judgment was against the weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).